WAHL, Justice.
The question for our decision is whether Minn.Stat. § 202A.22, subd. l(m) (1978), which requires that any candidate filing for a partisan municipal office as an “Independent” state in his affidavit of candidacy “that he did not seek, does not intend to seek, and will not accept any party’s support for his candidacy,” violates First Amendment rights of political association and expression. We hold that it does and affirm the order of the Hennepin County District Court declaring Minn.Stat. § 202A.22, subd. l(m) (1978) unconstitutional and permanently enjoining its enforcement.
Plaintiff Minnesota Fifth Congressional District Committee (hereinafter, “Committee”) is an authorized district committee of the Independent-Republican Party, a “political party” within the meaning of Minn. *652Stat. § 202A.22, subd. l(m) (1978).1 The Committee has, in previous Minneapolis City Council elections, supported the candidacies of persons filing as independents in certain wards. That support has taken the form of party endorsements, cash contributions, circulation of sample ballots, organization of party volunteers to distribute campaign literature, mailings to party precinct delegates in a given ward, and providing a mailing list of known party members in a given ward. Plaintiffs, the Committee and its chairman, Edward B. White, Jr., argue that by requiring an independent candidate to make assurances “that he did not seek, does not intend to seek and will not accept any party’s support for his candidacy,” the State renders support of this kind illegal, and unjustly and unconstitutionally burdens freedoms of association and expression. Appellant State of Minnesota recognizes the restriction which the statute places on political association but argues that it has a compelling interest in assuring voters in a municipal election that candidates who run as “Independents” are truly independent of political parties.
The issue is of great importance. Freedom to engage in effective political expression, in untrammeled discussion and debate, is at the heart of the rights protected by the First Amendment. See Mills v. Alabama, 384 U.S. 214, 86 S.Ct. 1434, 16 L.Ed.2d 484 (1966). As the United States Supreme Court recognized in Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976):
[T]he concept that government may restrict the speech of some elements of our society in order to enhance the relative voice of others is wholly foreign to the First Amendment, which was designed “to secure ‘the widest possible dissemination of information from diverse and antagonistic sources,’ ” and “ ‘to assure unfettered interchange of ideas for the bringing about of political and social changes desired by the people.’ ”
424 U.S. at 48-49, 96 S.Ct. at 649, quoting New York Times Co. v. Sullivan, 376 U.S. 254, 266, 269, 84 S.Ct. 710, 718, 720, 11 L.Ed.2d 686 (1964). See Associated Press v. United States, 326 U.S. 1, 20, 65 S.Ct. 1416, 1424, 89 L.Ed. 2013 (1945); Roth v. United States, 354 U.S. 476, 484, 77 S.Ct. 1304, 1308, 1 L.Ed.2d 1498 (1957).
The Constitution protects political association as well as individual political expression. One of those precious associational freedoms is the right of “like-minded persons to pool their resources in furtherance of common political goals.” Buckley v. Valeo, 424 U.S. at 15, 22, 96 S.Ct. at 636. Political parties enjoy a constitutionally protected right of association, and any interference with that right is an interference with the rights of the party’s adherents. Cousins v. Wigoda, 419 U.S. 477, 487, 95 S.Ct. 541, 547, 42 L.Ed.2d 595 (1975). Any restriction on either of these dual rights— “the right of individuals to associate for the advancement of political beliefs, and the right of qualified voters, regardless of their political persuasion, to cast their votes effectively,” Williams v. Rhodes, 393 U.S. 23, 30, 89 S.Ct. 5, 10, 21 L.Ed.2d 24 (1968)— must be subject to strict judicial scrutiny. The court in MacBride v. Exon, 558 F.2d 443 (8th Cir. 1977), striking down a statute which required that, before a party candidate could have his name placed on the ballot, his party had to be organized and registered several months before the general election, observed:
*653[T]he state has a right to protect its ballot from unreasonable congestion, voter confusion, and fraudulent or frivolous candidacies. On the other hand, it must be recognized that the power of a state to restrict the right of qualified electors to vote for candidates of their choice and the right of candidates, including independent candidates, to run for office is severely circumscribed by the Constitution. Restrictive measures are constitutionally suspect, and if they are to pass constitutional muster, they must be reasonable and must be justified by reference to a compelling state interest. The measures adopted by a state may not go beyond what the state’s compelling interests actually require, and broad and stringent restrictions or requirements cannot stand where more moderate ones would do as well.
558 F.2d at 448.
We must determine first whether the challenged statute is justified in reference to a compelling state interest. There is no doubt that the independence of “Independent” candidates is a legitimate matter of state concern. Storer v. Brown, 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974). In Storer, plaintiffs, who sought ballot positions as independent candidates for federal offices, challenged a California statute which forbade a ballot position as an Independent to any candidate who had a registered affiliation with a political party within one year prior to the preceding primary election. The Supreme Court upheld the challenged “disaffiliation provision,” because it furthered the state’s compelling interest “in the stability of its political system.” 415 U.S. at 736, 94 S.Ct. at 1282. The court noted that the provision would have the effect of preventing defeated party primary candidates from “continuing the struggle”; would “work[ ] against independent candidacies prompted by short-range political goals, pique, or personal quarrel”; and would pose “a substantial barrier to a party fielding an ‘independent’ candidate to capture and bleed off votes in the general election that might well go to another party” — all presumably legitimate goals. Id. at 735, 94 S.Ct. at 1282.
The thrust of the court’s reasoning in upholding the disaffiliation provision, however, was that it “involves no discrimination against independents.” Id. at 733, 94 S.Ct. at 1281. Under the California provisions, a party candidate was required to demonstrate that he had not been registered with another party for an even longer period of time than an independent candidate was required to demonstrate his disaffiliation. It was significant for the Storer court that the requirement posed no greater burdens on independent candidates than on party candidates.
While approving the disaffiliation requirement, however, the court in Storer remanded the case for factual findings on the question of whether certain other provisions operated to make running as an independent candidate unduly burdensome. In Williams v. Rhodes, 393 U.S. 23, 89 S.Ct. 5, 21 L.Ed.2d 24 (1968), the court had struck down an Ohio statutory scheme which made no provision at all for independent candidates to have their names placed on the ballots. Reaffirming that holding, the Storer court concluded: “[W]e perceive no sufficient state interest in conditioning ballot position for an independent candidate on his forming a new political party as long as the State is free to assure itself that the candidate is a serious contender, truly independent, and with a satisfactory level of community support.” 415 U.S. at 746, 94 S.Ct. at 1287. (Emphasis supplied.)
The State does indeed have a compelling interest in ensuring that candidates who run for election as “Independents” are truly independent, an interest recognized by other courts addressing the issue since Storer. Mississippi State Board of Election Commissioners v. Meredith, 301 So.2d 571 (Miss.1974); McInerney v. Wrightson, 421 F.Supp. 726 (D.Del.1976); Maddox v. Wrightson, 421 F.Supp. 1249 (D.Del.1976); MacBride v. Askew, 541 F.2d 465 (5th Cir. 1976).
Our analysis next requires us to consider whether the challenged restriction goes be*654yond what the State’s compelling interest actually requires. See MacBride v. Exon, 558 F.2d 443, 448 (8th Cir. 1977). Because the statute considered here burdens the exercise of fundamental rights to associate for political purposes, it is invalid unless it actually serves the State’s compelling interest and acts in the least drastic way to accomplish that purpose. Buckley v. Valeo, 424 U.S. 1, 25, 96 S.Ct. 612, 637, 46 L.Ed.2d 659 (1976); Lubin v. Panish, 415 U.S. 709, 94 S.Ct. 1315, 39 L.Ed.2d 702 (1974); Shelton v. Tucker, 364 U.S. 479, 488, 81 S.Ct. 247, 252, 5 L.Ed.2d 231 (1960). See McCarthy v. Austin, 423 F.Supp. 990, 997 (W.D.Mich.1976).
Plaintiffs argue that the restriction here does not actually further the State’s interest in assuring the independence of “Independent” candidates. They compare this statute, which completely isolates political parties from independent candidates, with the “disaffiliation provision” approved in Storer. The Minnesota statute makes no requirement that an independent candidate establish that he is not a member of a political party; instead, it requires that such a candidate, regardless of his political affiliations, not “seek” or “accept” any party’s support for his candidacy. Plaintiffs urge that “support” cannot be equated with “affiliation,” and that by prohibiting independent candidates from seeking such support, Minnesota has gone beyond what its legislative interest requires. In Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976), the Supreme Court upheld federal limitations on campaign contributions from any one contributor but never sanctioned an outright ban. Though the contribution itself, not its size, serves as a statement of support for the candidate, the court noted that “contribution restrictions could have a severe impact on political dialogue if the limitations prevented candidates and political committees from amassing the resources necessary for effective advocacy.” 424 U.S. at 21, 96 S.Ct. at 636.
The State argues that Minn.Stat. § 202A.22, subd. l(m) (1978) is necessary if the “Independent” label and party labels are to “stand for something” in the eyes of the voters.2 In our view, the disclosure and reporting requirements of Minn.Stat. ch. 10A (1978) ensure that the public will not be misled by a candidate who holds himself out as an independent but is actually supported by a political party. The party itself would have a positive interest in communicating the fact of an endorsement. The Buckley court approved of reporting and disclosure requirements similar to these because they provide voters with necessary information regarding the source of candidate funding and, therefore, allow voters to “place each candidate in the political spectrum.” 3 424 U.S. at 66, 67, 96 S.Ct. at 657. We are persuaded that the State’s argument gives voters too little credit. As the trial court noted: “This Court * * * has a deep respect for the ability of voters to ferret out the truth. The public is well able to ascertain sources of support for independent candidates and use such information accordingly at the polls.”
The statute challenged here has the salutary purpose of preventing subterfuge and voter confusion. This goal must be accomplished, however, without restricting the First Amendment right of a truly independent candidate to seek support wherever he or she can find it. We cannot construe “accept” as “active affirmative embracing” of support from a political party, as the State urges.4 To do so would be to construe the statute out of existence.
*655The Minnesota statute, unlike the California statute challenged in Storer v. Brown, discriminates against independent candidates. Party candidates may seek and accept support from any quarter. Under the United States Constitution, government is not permitted to restrict the quantity of “political communication and association by persons, groups, candidates and political parties.” Buckley v. Valeo, 424 U.S. at 18, 96 S.Ct. at 634. In Jenness v. Fortson, 403 U.S. 431, 91 S.Ct. 1970, 29 L.Ed.2d 554 (1971), election laws under which a non-party nominee could get his name on the ballot only by filing a petition signed by five percent of the registered voters withstood constitutional attack because these laws did not in fact “operate to freeze the political status quo”:
Any political organization, however new or however small, is free to endorse any otherwise eligible person as its candidate for whatever elective public office it chooses. So far as the Georgia election laws are concerned, independent candidates and members of small or newly formed political organizations are wholly free to associate, to proselytize, to speak, to write, and to organize campaigns for any school of thought they wish.
403 U.S. at 438, 91 S.Ct. at 1974.
In Buckley, the court held, inter alia, that a statutory ceiling on personal campaign expenditures was an unconstitutional interference with First Amendment rights, absent the quid pro quo of public “matching funds.” The court concluded emphatically:
In the free society ordained by our Constitution it is not the government, but the people — individually as citizens and candidates and collectively as associations and political committees — who must retain control over the quantity and range of debate on public issues in a political campaign.
424 U.S. at 57, 96 S.Ct. at 653. The Minnesota statute challenged here is an attempt by the legislature to exercise control over the “quantity and range” of political expression by independent candidates and local parties. As respondent has noted, the statute not only prescribes qualifications for ballot access but also seeks to control the speech, association and conduct of independent candidates and prospective supporters during the campaign. It thus unconstitutionally restricts First Amendment rights of expression and association. Enforcement of Minn.Stat. § 202A.22, subd. l(m) (1978) is hereby enjoined.
Affirmed.
AMDAHL, J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.

. No independent candidate is a party to this lawsuit. The State has raised no serious challenge to plaintiffs’ standing no challenge the statute at issue, and we are satisfied that plaintiffs have alleged that the challenged statute injures them, and that the interests they seek to protect are within the zone of interests protected by the Constitution. See CBS, Inc. v. Young, 522 F.2d 234 (6th Cir. 1975) (though not specifically named in the order, broadcasting network had standing, as a member of the press, to challenge a court order requiring that all parties concerned with highly publicized litigation refrain from discussing case with news media); Cousins v. Wigoda, 419 U.S. 477, 487, 95 S.Ct. 541, 547, 42 L.Ed.2d 595 (1975) (interference with right of political parties to associate is an interference with rights of the party’s adherents).


. The “party labels” argument is somewhat curious. The DFL Party and the Independent-Republican Party are free under the section as written to endorse and financially support Republican and DFL candidates, respectively, but not Independent candidates.


. The Buckley court observed, further: “Major parties encompass candidates of greater diversity. In many situations the label ‘Republican’ or ‘Democrat’ tells a voter little. The candidate who bears it may be supported by funds from the far right, the far left, or any place in between on the political spectrum.” 424 U.S. at 70, 96 S.Ct. at 659.


.The State argues that such a construction would eliminate any constitutional infirmity, noting that language forbidding such affirmative conduct which implies collaboration be*655tween the candidate and the party has withstood constitutional attack in other campaign finance laws. See Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976). The State has not, however, pointed to specific statutory language which indicates that this distinction, between permissible passive receipt of support and impermissible affirmative action, was intended by the Minnesota Legislature, nor has it suggested how an independent candidate or a political party might know which support is permissible and which is impermissible.